


EXHIBIT 10.14

 

AMENDMENT TO

CITY NATIONAL CORPORATION

AMENDED AND RESTATED 2002 OMNIBUS PLAN

 

WHEREAS, City National Corporation (the “Corporation”) maintains the City
National Corporation Amended and Restated 2002 Omnibus Plan (the “Plan”) to
promote the success of the Corporation by providing an additional means through
the grant of awards to attract, motivate, retain and reward key employees,
including officers, whether or not directors, of the Corporation with awards and
incentives for high levels of individual performance and improved financial
performance of the Corporation, and to link Non-Employee Director compensation
to shareholder interests through equity grants;

 

WHEREAS, awards under the Plan may constitute nonqualified deferred compensation
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations thereunder (“Section 409A”);

 

WHEREAS, pursuant to Section 6.6(a) of the Plan, the Board of Directors of the
Corporation has the right to amend the Plan; and

 

WHEREAS, it is desirable to amend the Plan in order to avoid a violation of
Section 409A;

 

NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2009,
with approval by the Board of Directors of City National Corporation, as
follows:

 

1. The following sentence shall be added to the end of Section 5.2 of the Plan:

 

“No deferral shall be authorized pursuant to this Section 5.2 if such deferral
would violate the requirements of Section 409A of the Code.”

 

2. A new Section 6.17 shall be added to the Plan, which shall read in its
entirety as follows:

 

“6.17       Compliance with Section 409A of the Code.

 

(a)   Plan Construction.

 

(i)    Except to the extent specifically provided otherwise by the Committee, it
is intended that the Plan and Awards issued thereunder will comply with
Section 409A of the Code (and any Treasury Regulations and other guidance issued
thereunder) to the extent the Awards are subject thereto, and the Plan and such
Awards shall be interpreted on a basis consistent with such intent. For purposes
of this Section 6.17, the terms specified herein shall have the respective
meanings ascribed thereto under Section 409A of the Code and the Treasury
Regulations thereunder. The Plan and any Award Agreements issued thereunder may
be amended in any

 

1

--------------------------------------------------------------------------------


 

respect deemed by the Committee to be necessary in order to seek to preserve
compliance with Section 409A of the Code.

 

(ii)   Except to the extent specifically provided otherwise by the Committee,
Awards under the Plan which are subject to Section 409A of the Code are intended
to satisfy the requirements of Section 409A of the Code (and the Treasury
Regulations and other guidance issued thereunder) so as to avoid the imposition
of any additional taxes or penalties under Section 409A of the Code.  If the
Committee determines that an Award, Award Agreement, payment, distribution,
deferral election, transaction or any other action or arrangement contemplated
by the provisions of the Plan would, if undertaken, cause a Participant to
become subject to any additional taxes or other penalties under Section 409A of
the Code, then unless the Committee specifically provides otherwise, such Award,
Award Agreement, payment, distribution, deferral election, transaction or other
action or arrangement shall not be given effect to the extent it causes such
result and the related provisions of the Plan and/or Award Agreement will be
deemed modified, or, if necessary, suspended in order to comply with the
requirements of Section 409A of the Code to the extent determined appropriate by
the Committee, in each case without the consent of or notice to the Participant.

 

(b)   Distributions Under a Section 409A Award.

 

(i)    Subject to paragraph (ii) below, if any Award (including without
limitation any Award of restricted units) that constitutes, or provides for, a
deferral of compensation within the meaning of Section 409A of the Code (a
“Section 409A Award”) provides for a payment upon termination of employment or
service, such payment shall not be made unless the termination is a separation
from service within the meaning of Section 409A of the Code, as determined by
the Corporation in accordance with Section 1.409A-1(h) of the Treasury
Regulations, and shall be payable as soon as practical (but no later than 90
days) following such separation from service.  For purposes of determining
whether a separation from service has occurred, a Participant shall be
considered to have separated from service as an employee when the facts and
circumstances indicate that the Participant and the Corporation reasonably
anticipate that either (A) no further services will be performed for the
Corporation after a certain date, or (B) that the level of bona fide services
the Participant will perform for the Corporation after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 20% of the average level of bona fide services performed by such
Participant (whether as an employee or as an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Corporation if the Participant has been providing services to the Corporation
less than 36 months).  For purposes of the preceding sentence, services
performed for the Corporation shall include services performed for (A) any
corporation which is a member of a controlled group of corporations (within the
meaning of Section 414(b) of the Code, substituting the language “at least 20
percent” for “at least 80 percent” each place it appears in Section 1563(a)(1),
(2) and (3) of the Code) of which the Corporation is a component member, and
(B) any entity (whether or not incorporated) which is under common control with
the Corporation, as such common control is defined in Section 414(c) of the Code
and the Treasury Regulations thereunder, substituting the language “at least 20
percent” for “at least 80 percent” each place it appears in Section 1.414(c)-2
of the Treasury Regulations.

 

2

--------------------------------------------------------------------------------


 

(ii)   To the extent that any Section 409A Award provides for payment upon
disability, a change in control event, or the occurrence of an unforeseeable
emergency (or any substantially similar event), such payment shall not be made
unless such event is a disability, a change in the ownership or effective
control of the Corporation or in the ownership of a substantial portion of the
assets of the Corporation, or an unforeseeable emergency, respectively, in each
case within the meaning of Section 409A of the Code and the Treasury Regulations
thereunder.  For the avoidance of doubt, the foregoing sentence shall not limit
the vesting provisions of the Plan or any Award Agreement.  Any payment upon the
occurrence of an unforeseeable emergency shall be made only to the extent of the
amount reasonably necessary to satisfy the emergency need, including amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such unforeseeable emergency is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).

 

(iii)  If, on the date of a Participant’s separation from service, (i) such
Participant is a specified employee within the meaning of Section 409A of the
Code, as determined annually by the Corporation in accordance with
Section 1.409A-1(i) of the Treasury Regulations (using the methodology for
identifying Key Employees under Paragraph A.2 of Article VIII of the City
National Corporation Profit Sharing Plan, as amended from time to time, to the
extent permitted by Section 409A of the Code), and (ii) the Committee shall make
a good-faith determination that a payment or benefit under the Plan constitutes
“deferred compensation” within the meaning of Section 409A of the Code the
payment of which is required to be delayed for a six-month period in order to
preserve the tax treatment intended for such payment or to avoid additional tax,
interest, or penalties under Section 409A of the Code, then any payment
otherwise due upon separation from service shall not be paid on the otherwise
scheduled payment date, but shall instead be paid no later than 90 days
following the end of such six-month period.  Such amount shall be paid without
additional interest, unless otherwise determined by the Committee, in its sole
discretion, or as otherwise provided in any applicable agreement between the
Corporation and the Participant.

 

(c)   Amendments to Awards; Acceleration of Benefits.  The time or schedule of
any distribution or payment of any Shares, cash, or other property or amounts
under a Section 409A Award shall not be modified in any manner that causes a
violation of Section 409A of the Code, and shall not be accelerated except as
otherwise permitted under Section 409A(a)(3) of the Code.

 

(d)   No Representations or Covenants with Respect to Tax Qualification. 
Although the Corporation may endeavor to avoid adverse tax treatment (e.g.,
under Section 409A of the Code), the Corporation makes no representation to that
effect and expressly disavows any covenant to avoid unfavorable tax treatment. 
A Participant shall be solely responsible and liable for the satisfaction of all
taxes, interest, and penalties that may be imposed on such Participant or for
such Participant’s account in connection with any payment or benefit under the
Plan (including any taxes, interest, and penalties under Section 409A or any
corresponding provision of state, local, or foreign law), and the Corporation
shall have no obligation to indemnify or otherwise hold such Participant
harmless from any or all of such taxes, interest, or penalties.”

 

3

--------------------------------------------------------------------------------


 

3.  This Amendment shall not apply to any Award or any portion of an Award under
the Plan that is outstanding as of the effective date hereof, to the extent that
such Award or portion of an Award was vested on December 31, 2004.

 

4.  Except as provided herein, the terms of the Plan shall remain in full force
and effect.

 

 

IN WITNESS WHEREOF, the Corporation has caused its duly authorized officer to
execute this Amendment on this [      ] day of December, 2008.

 

 

CITY NATIONAL BANK

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

4

--------------------------------------------------------------------------------
